Citation Nr: 0321418	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  00-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to a compensable evaluation for hemorrhoids.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals, fracture, left fifth metatarsal.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1994.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran failed to appear for an examination for VA 
purposes scheduled for July 2003 to determine the etiology of 
any current skin disorder.  He did not provide any 
explanation for his failure to report for that examination.

2.  The veteran failed, without good cause, to report for a 
medical examination, which was scheduled for July 2003 to 
evaluate the severity of his service-connected hemorrhoids.  
He did not provide any explanation for his failure to report 
for that examination.

3.  The veteran failed, without good cause, to report for 
medical examination, which was scheduled for July 2003 to 
evaluate the severity of his service-connected residuals, 
fracture, left fifth metatarsal.  He did not provide any 
explanation for his failure to report for that examination.





CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.655 (2002).

2.  The claim of entitlement to a compensable rating for 
hemorrhoids is denied as a matter of law.  38 C.F.R. § 3.655 
(2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The claim of entitlement to a rating in excess of 10 
percent for residuals of fracture, fifth metatarsal, is 
denied as a matter of law.  38 C.F.R. § 3.655 (2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether a remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete, except that the veteran's 
failure to report for examination deprives the record of the 
findings which such an examination would generate.  By virtue 
of the Statement of the Case (SOC), and correspondence 
provided by the RO, the appellant has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In this regard, the Board notes 
the letter issued in August 2001 in which the RO advised the 
veteran of the enactment of the VCAA and what the evidence 
must show to substantiate his claims.  The RO also informed 
the veteran that VA would obtain medical records that he 
identified on his behalf.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (requiring that the Board identify 
documents in file providing VCAA notification).

It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  As 
discussed in the Factual Background, below, the veteran 
failed to report for a scheduled medical examination in July 
2003.  To the Board's knowledge, the veteran has provided no 
explanation for his failure to report for the July 2003 
examination, nor has he indicated that his mailing address 
has changed.

Pursuant to 38 C.F.R. 3.655(b), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, without good cause, the claim 
shall be rated based on the evidence of record.  However, 
where such examination was scheduled in conjunction with a 
claim for an increased rating, the claim shall be denied.  As 
will be discussed in greater detail below, the Board believes 
that the veteran's claim must be denied under the provisions 
of 38 C.F.R. § 3.655.  The Board must emphasize, as has the 
U.S. Court of Appeals for Veterans Claims, that "[t]he duty 
to assist in the development and adjudication of a claim is 
not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Furthermore, a claimant is under a duty to keep the RO (and, 
when necessary, the Board) apprised of a means of 
communicating with him.  See 38 C.F.R. § 1.710.  As will be 
explained in greater detail below, VA specifically advised 
the veteran of the consequences of failing to report for a 
scheduled examination.  Nevertheless, he then failed, without 
explanation, to report for a scheduled examination in July 
2003.  The Board finds that VA has satisfied the requirements 
of the VCAA by advising him of the importance of appearing 
for an examination, and of the consequences of failing to 
report for an examination.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

In a December 1994, the RO granted service connection for 
hemorrhoids and residuals of fracture of the right fifth 
metatarsal, and assigned noncompensable evaluations, 
effective from February 1, 1994.  

In March 1997, the veteran filed claims for compensable 
evaluations for his service-connected hemorrhoids and 
residuals of right fifth metatarsal fracture.  Private and VA 
treatment records have been associated with the claims file, 
which show treatment for the disabilities at issue.  In 
August 1999, the veteran filed a claim of entitlement to 
service connection for a skin disorder.  

VA examinations were scheduled and conducted in August 1997 
and October 1999.  However, the examinations were inadequate 
for rating purposes.  

In a January 1998 statement, LH, M.D., stated that the 
veteran had new growths (benign) under his arms that were 
first removed during service, and would have to be removed 
again in the near future.  

The veteran was accorded a VA skin examination in October 
1999.  He reported that, when he left the military, nodes 
were noticed under his arms.  He said he underwent a biopsy, 
which showed the condition was non-cancerous.  The nodes were 
removed with laser surgery.  Since that time, he had 
developed recurrences of these nodules under the arms, 
between the legs, on the eyelid, and on the neck.  The 
diagnosis was skin tags.  

In January 2003, the undersigned Veterans Law Judge directed 
the Board's Case Development Unit to arrange for the veteran 
to undergo VA medical examinations.  This Board-directed 
development was initiated under authority of new regulations 
issued after enactment of the VCAA, and effective February 
22, 2002.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  
The Board is aware that the U.S. Court of Appeals for the 
Federal Circuit has invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).

In a letter of April 2003, the Board's Director of Management 
and Administration further advised the veteran, by letter, of 
the need for him to report for a VA examination.  The letter 
also notified him of the provisions of 38 C.F.R. § 3.655.

Thereafter, the veteran was scheduled for VA examination, to 
be conducted at the VA Medical Center (VAMC) in Shreveport, 
Louisiana in June 2003.  The veteran called to reschedule his 
June 2003 appointment.  Thereafter, the VAMC scheduled him 
for examination on a later date in July 2003, and notified 
him by letter.  He failed, without explanation, to report as 
scheduled.

III.  Service connection for skin disorder

Generally, in order for the claimant to prevail on the issue 
of service connection, there must be medical evidence of a 
current disability; medical evidence (or in certain 
circumstances, lay evidence) of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

As will be discussed, a skin disorder was noted in service.  
The Board's analysis must then turn to the remaining issues, 
which are, first, the presence of a current disability, and, 
second, a nexus, or link, between the current disability and 
the veteran's military service.

Even where there is evidence of an injury or disease in 
service, there must be a present disability resulting from 
that disease or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In this case, the service medical 
records document treatment for skin growths on the arms, 
right hand, left leg, and buttocks.  The diagnosis was 
seborrheic keratosis.  The Board observes that service 
connection for seborrheic keratosis, arms, right hand, left 
leg, and buttocks, postoperative, has been established and in 
effect since 1994.

With regard to the medical evidence of record, the law is 
clear that a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute deference.  Indeed, the Court has provided guidance 
for weighing medical evidence.  The Court has held, for 
example, that a post-service reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Further, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The record contains a private medical statement from Dr. LH, 
dated in January 1998, in which the doctor opined that the 
veteran had new growth on the skin under his arms which was 
first removed while in service, had recurred, and would have 
to be removed in the near future.  Dr. LH has given little 
supporting evidence for his conclusion, making it of limited 
probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  
There is no indication in the record that Dr. LD had access 
to the veteran's service medical records prior to his initial 
treatment.  It appears that Dr. LH relied on the lay history 
provided by the veteran, as there is no notation or other 
indication that the treating physician was privy to any other 
medical records prior to his treatment of the veteran.  Dr. 
LH's statement appears to be nothing more than an unenhanced 
report of a medical history, provided by the patient and 
transcribed by the medical professional, without review of 
contemporaneous records and clinical findings.  LeShore v. 
Brown, supra.

The Board notes that the October 1999 examination report 
provided a diagnosis of skin tags.  However, the report does 
not include any evidence of any underlying pathology.  In a 
claim of service connection, medical evidence must establish 
that a current disability exists, and that the disability is 
related to a period of active military service.  In the 
absence of competent medical evidence showing that the 
veteran presently has a medically defined disability of the 
skin, there is no basis for the granting of service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board specifically requested a dermatological examination 
in order to determine the presence of any skin disorder and 
to obtain an opinion, with supporting analysis based on the 
medical evidence of record, as to the probability of whether 
any current skin disorder is related to the veteran's 
seborrheic keratosis of the arms, right hand, left leg, and 
buttocks.  The record includes notification dated in April 
2003, advising the veteran of an examination scheduled for 
July 2003.  However, he did not appear for that examination, 
and gave no reason for his failure to report.  VA regulations 
provide that, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination or reexamination, 
an original compensation claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a)(b).

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for a 
skin disorder.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2002).


IV.  Increased evaluations for hemorrhoids and
residuals, fracture, left fifth metatarsal

To reiterate, VA regulations address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
38 C.F.R. § 3.655(a) (2002) provides that, when entitlement 
or continued entitlement to a VA benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with subsection (b) of that 
regulation, as appropriate.  When a claimant fails to report 
for an examination scheduled in conjunction with an increased 
rating claim, the claim shall be denied.  38 C.F.R. § 
3.655(b).

In this case, the veteran has failed to report for scheduled 
examinations.  These examinations were necessary determine 
the level of severity of his service connected hemorrhoids 
and residuals of fracture, left fifth metatarsal, as required 
by judicial caselaw and regulations.  There is no evidence 
that the veteran had good cause for his failure to report for 
the scheduled examinations.  Neither he nor his 
representative has offered any explanation as to why he 
failed to appear for the July 2003 examinations.  There is no 
other evidence in the record, which would indicate good 
cause.  Nor did the veteran request that another VA 
examination be scheduled.

The Board notes that the veteran was notified of the 
requirements of 38 C.F.R. § 3.655 in correspondence dated in 
April 2003 from the Board.  He was also specifically advised 
that a failure to report for a scheduled examination would 
result in the denial of his claim without further 
consideration of its merits.  The evidence of record clearly 
shows that the appropriate steps to notify the veteran of the 
consequences of failing to report for a scheduled examination 
were made.  

The record reflects that a copy of the letter advising the 
veteran of the date and time of his July 2003 examination is 
associated with the claims folder.  It appears that this 
letter was sent to the most recent mailing address of record.  
Correspondence has been repeatedly mailed by the RO to that 
address since that time, and there is no evidence to suggest 
that this address has changed or that any of the mail sent by 
the RO was not received; none was returned as undeliverable.  
In any event, if the veteran's mailing address changed at any 
time during the pendency of this appeal, he should have known 
of the importance of advising the RO of that change.  In 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court stated 
that, "[i]n the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  The evidence of 
record shows that the RO also took all appropriate steps to 
notify the veteran of the date, time, and location of the 
scheduled examinations, yet he did not report.

In summary, the Board finds that, because the veteran failed 
without good cause to report for examinations in conjunction 
with his increased rating claim, his claims of entitlement to 
a compensable rating for hemorrhoids and a rating in excess 
of 10 percent for residuals, fracture of the left fifth 
metatarsal must be denied, as a matter of law, pursuant to 38 
C.F.R. § 3.655(b).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The veteran is free to file a new claim for increased 
compensation benefits at any time, and the Board is hopeful 
that, if he does so, he will cooperate with the RO's efforts 
to obtain evidence in his behalf, such as by reporting for 
any scheduled examinations.


ORDER

Entitlement to service connection for a skin disorder is 
denied.  

Entitlement to a compensable evaluation for hemorrhoids is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture, left fifth metatarsal, is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

